Case 7:18-cr-00818-VB Document 35 Filed 09/18/20 Page 1 of 1

 

USP eepan ead SOUS Ts cons j
DOCUMEN )
ELECTR ON

 

Yet ayy e
FCALLY finan |

        
     

 

 

UNITED STATES DISTRICT COURT i DOC jf.
SOUTHERN DISTRICT OF NEW YORK | DATE Abe Sh. i
Kc ae
UNITED STATES OF AMERICA, :
ORDER
V.
18 CR 818-1 (VB)
CHESTER BROWN,
Defendant.
--- ----X

A status conference in this matter is scheduled for October 21, 2020, at 11:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By October 14, 2020, defense counsel shall advise the Court in writing as to
whether his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: September 18, 2020
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
